Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered December 18, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), after a nonjury trial, and imposing sentence. The appeal brings up for review the denial (Rios, J.), without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the contention of the defendant, the Supreme Court properly denied, without a hearing, that branch of his omnibus motion which was to suppress physical evidence because the allegations in support of his claim were factually insufficient to warrant a hearing (see People v Mendoza, 82 NY2d 415, 430-431; People v Jones, 270 AD2d 500, 501).
The defendant was not deprived of the effective assistance of counsel. Where, as here, “the evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation,” the constitutional requirement of effective assistance of counsel is satisfied (People v Baldi, 54 NY2d 137, 147).
*555The defendant’s remaining contentions are without merit. Santucci, J.P., Altman, Townes and Crane, JJ., concur.